Citation Nr: 1758298	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  10-45 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a skin disability.

2.  Entitlement to service connection for gynecomastia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Gibson
INTRODUCTION

The Veteran served on active duty from September 1989 to May 1993 and from September 2005 to September 2006.

This appeal to the Board of Veterans' Appeals (Board) is from October 2009 and May 2010 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In July 2016, the Board remanded these issues to schedule a personal hearing before a Member of the Board, which occurred in May 2017.

In this decision, the Board is granting service connection for acne and gynecomastia.  


FINDINGS OF FACT

1.  The Veteran's skin was clinically evaluated as normal on his entrance examination in August 1989.  There is no clear and unmistakable evidence of preexisting diagnosis of acne vulgaris or of resulting scarring.

2.  In resolving all doubt in his favor, his acne vulgaris incepted during his service.

3.  The Veteran has residual scarring from acne vulgaris.

4.  He was diagnosed with gynecomastia during his service.


CONCLUSION OF LAW

The criteria for service connection are met for acne vulgaris, residual scarring, and gynecomastia.  38 U.S.C. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303(a), 3.304, 3.310 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303(a), 3.304 (2017).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Acne

The Veteran is diagnosed with acne.  

His enlistment examination in August 1989 shows normal skin.  He reported that he was taking an antibiotic to treat acne, but his skin was found to be normal.  During service, he sought treatment for skin breakouts in December 1989, January 1990, September 1990, October 1990, November 1990, March 1991, October 1991, and December 1992.

A veteran is considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service; or, where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. §§  1111, 1137; 38 C.F.R. § 3.304(b).  This "presumption of sound condition" only arises when a currently claimed disability was not detected and noted on an entrance examination report.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  

To rebut this presumption, VA must show, by clear and unmistakable evidence, both that the injury or disease preexisted entrance into the service and that the injury or disease was not aggravated by service.  See VAOPGCPREC 3-2003; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  If the presumption of sound condition is rebutted, then a veteran's claim for service connection must be denied.  Wagner, 370 F.3d at 1096.  If the presumption of sound condition is not rebutted, then the VA proceeds with analyzing the veteran's service connection claim under the steps described in Shedden, supra.

During his personal hearing, the Veteran explained that prior to service he had normal teenager skin problems, including some pimples.  He said that during his service, he began having huge "eruptions" that were unlike any pimples that he had prior to service.  He explained that he now has scars from those breakouts.

The April 2013 VA examiner opined that the Veteran entered service with acne that was aggravated in service, but not permanently aggravated, as the Veteran no longer has acne and as the scarring is minimal and barely noticeable.  The August 2014 VA examiner opined that acne and scarring both pre-dated service.  These opinions are not adequate, as they do not point to the clear and unmistakable evidence that shows that acne was preexisting, nor do they confirm his current acne treatment.  There is no medical evidence of a preexisting diagnosis aside from the history reported by the Veteran.  LaShore v. Brown, 8 Vet App 406 (1995).  Accordingly, the Board finds that the presumption of soundness is not rebutted, and the Veteran is considered to have been sound upon his entrance.  The Board will proceed with a standard service-connection analysis.  Shedden, supra.

The Veteran has consistently reported that he began to have serious acne breakouts while during active duty, breakouts that were different from anything he had ever had before.  His STRs show treatment multiple times.  The Veteran is competent to attest to his own symptoms, and the Board finds him credible.  Based on this evidence, the Board finds service connection is warranted for acne vulgaris and residual scarring.

Gynecomastia

The Veteran is currently diagnosed with hypertrophy of the breast, which was diagnosed while still in service.  
The June 2012 VA examiner opined that hypertrophy of the breast was more likely than not related to substance abuse, including alcohol and marijuana.  She noted that the Veteran used marijuana daily from 2007 to 2011.  

The Board notes, however, that he was diagnosed with hypertrophy of the breast in August 2006, while still in service.  Further, there is no indication in the STRs that he abused alcohol or drugs.  The Board does not find the VA examination opinion to be adequate.  Further, an opinion did not need to be obtained as the evidence showed that he was diagnosed in service and still has the diagnosis.  It is inappropriate to develop a case for the purpose of finding negative evidence.  Austin v. Brown, 6 Vet.App. 547, 552 (1994).

Accordingly, the Board does not find it necessary to obtain a clarified VA medical opinion.  Service connection for gynecomastia is granted.


ORDER

Service connection is granted for acne vulargis and residual scarring.

Service connection is granted for gynecomastia.




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


